Citation Nr: 1111968	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-10 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for joint pain, including bilateral knee pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2009, the Veteran raised additional claims seeking service connection for a psychiatric disorder, dizziness, headaches, and memory problems.  He also claimed an increased evaluation for his service-connected scar on the back of his neck.  These issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the RO for appropriate action.  

The issue of entitlement to service connection for bronchitis is addressed in the Remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's current joint pain, diagnosed as bilateral knee arthralgia, is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of any incident therein.


CONCLUSION OF LAW

Joint pain, diagnosed as bilateral knee arthralgia, was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim seeking service connection for joint pain, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's November 2006 and October 2007 letters to the Veteran advised him of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Specifically, the RO's letters informed the Veteran of what evidence was required to substantiate his claim for service connection, and notified the Veteran of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence or information in his possession to the RO.  The RO's letters provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the RO's November 2006 and October 2007 letters effectively satisfied the notice requirements with respect to the issue entitlement to service connection for joint pain.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.    

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO is not required to obtain an etiological opinion concerning the Veteran's joint pain, diagnosed as bilateral knee arthralgia.  As noted in more detail below, the Veteran's service treatment records are completely silent as to any complaints or diagnoses of knee pain.  His March 1992 separation examination found his lower extremities to be normal, and the Veteran specifically denied having any history of a trick or locked knee at the time of the separation examination in March 1992.  Following his discharge from the service, VA general medical examinations in August 1993 and October 2002 noted normal findings regarding the Veteran's lower extremities.  The first documented complaint of any kind of joint pain was a diagnosis for bilateral knee arthralgia in 2004, 12 years after the Veteran's discharge from the service.  Moreover, the November 2004 VA treatment report noted the Veteran's history of bilateral knee pain that started "a few months ago."  Thus, there is no competent evidence of joint pain, including bilateral knee arthralgia, during the Veteran's military service.  Although the Veteran's statements are competent evidence as to what he observed or experienced, continuity of symptomatology has not been established as the Veteran's statements in this regard, as discussed below, have not been found credible.  Accordingly, a VA examination is not required to adjudicate this issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Finally, there is no sign in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Historically, the Veteran served on active duty in the Army from November 1978 to March 1992, including service in Southwest Asia during the Persian Gulf War.  A review of his service treatment records was silent as to any complaints or diagnoses of joint or knee pain.  A March 1992 separation examination found the Veteran's spine, and upper and lower extremities were normal.  On a medical history report, completed pursuant to his March 1992 separation examination, the Veteran specifically denied having any history of a trick or locked knee.

Subsequent to service discharge, the Veteran filed claims seeking service connection for a variety of conditions, other than joint pain, in June 1993, July 1997, and September 2002.  Moreover, VA general physical examinations in August 1993 and October 2002 noted normal findings regarding the Veteran's lower extremities.  Specifically, the October 2002 VA examination noted that musculoskeletal examination was grossly intact, with a full range of motion of all four extremities, and good extension and flexion of the spine, as well as trunk rotation. 

The first post service treatment records noting any finding of joint pain was in November 2004.  A November 2004 VA treatment report noted the Veteran's history of bilateral knee pain that started "a few months ago."  More recent VA treatment reports indicate this condition has been diagnosed as bilateral knee arthralgia.  A May 2006 VA treatment report noted that physical examination of the Veteran's knees revealed no limitation of motion and no crepitus.  The report also noted that there was no pain with varus or valgus stress; that there were no signs of swelling, effusion, or erythema in the knees; and that x-ray examination of the knees revealed normal findings.

In November 2006, the Veteran filed his present claim seeking service connection for joint pain.  In support of his claim, the Veteran submitted a November 2006 statement indicating that he was diagnosed with knee pain around August 2004.  In a December 2006 statement, the Veteran indicated that he had joint pain for the previous 15 years due to inservice marches, parades, and infantry field training missions.

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for joint pain.  Initially, the Board finds that the only joint pain referred to by the Veteran or noted in his post service treatment records is bilateral knee pain.  Moreover, a November 2006 VA treatment report noted that this condition has been diagnosed as bilateral knee arthralgia.  

The Veteran's service treatment records are negative for any complaint or diagnosis of joint or knee pain.  Moreover, the Veteran's March 1992 separation examination found his lower extremities to be normal, and the Veteran specifically denied having a history of a locked or trick knee on a March 1992 medical history report.  Following his discharge from the service, a complaint or diagnosis of joint or knee pain was not shown until November 2004, over 12 years after the Veteran's discharge from military service.  This period without any complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Moreover, VA general physical examinations in August 1993 and in October 2002 listed normal findings regarding the Veteran's lower extremities.  Specifically, the October 2002 VA examination noted that musculoskeletal examination was grossly intact with a full range of motion of all four extremities, and good extension and flexion of the spine, as well as trunk rotation.  In addition, the November 2004 VA treatment report, the Veteran's first documented post service treatment for bilateral knee pain, indicated that this condition started a "few months ago."  Additionally, it wasn't until after the Veteran's recent claim that any allegation of ongoing continuity of symptomatology related to joint or knee pain since his military service has been made.

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., knee pain, and reporting to sick call.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A lay person is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

In this case, while the Veteran's statements are competent evidence to report having a history of bilateral knee problems since service, these statements are not competent evidence to establish a diagnosis or etiology of his current bilateral knee arthralgia.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise, his statements are not a competent medical opinion on a matter so complex as the diagnosis of any joint pain or to the etiologic relationship between any knee arthralgia to his military service.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  That is, the evidence does not show that the Veteran has the medical training and expertise necessary to render etiological opinions in instances or circumstances that are beyond the knowledge of a lay person.  Moreover, to the extent that the Veteran contends that service connection is warranted based on a continuity of symptomatology since his military service, the Board finds that his contentions are inconsistent with the contemporaneous statements, are not supported by the evidence, and are not credible.  Specifically, the Board finds the absence of any treatment or complaints of bilateral knee pain in his service treatment records, the medical findings of normal lower extremities on his March 1992 separation examination, as well as post service VA general physical examinations in August 1993 and October 2002, the Veteran's specific denial of having any history of knee problems on his March 1992 separation questionnaire, the absence of any post service medical treatment having been shown for this condition for 12 years after service, and the November 2004 VA treatment report's history of a knee problem for only a few months, to be far more probative on the issue of whether the Veteran incurred or aggravated a chronic knee disorder during service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In reaching its decision herein, the Board finds that the Veteran is not entitled to service connection based upon a presumption related to his service in Southwest Asia during the Persian Gulf War.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010).  Specifically, the Veteran's only manifestation of joint pain has been diagnosed as bilateral knee arthralgia.  Moreover, this condition is not shown to be manifested by compensable symptoms.  A May 2006 VA treatment report found no crepitus or limitation of range of motion in the Veteran's knees.  The report also noted that there were no signs of swelling, effusion, erythema, or pain with varus or valgus stress.  Finally, the report noted that x-ray examinations of the knees were normal.

In addition, the Veteran is not entitled to presumptive service connection based upon his combat service pursuant to 38 U.S.C. 1154(b) (2010).  Specifically, the Veteran has not related his current bilateral knee arthralgia to any incident or injury relating to his inservice combat.

Accordingly, service connection for joint pain, diagnosed as bilateral knee arthralgia, is not warranted, as the probative evidence does not show an etiological connection between the Veteran's current bilateral knee arthralgia and his military service.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for service connection for joint pain, diagnosed as bilateral knee arthralgia, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for joint pain, diagnosed as bilateral knee arthralgia, is denied.


REMAND

The Veteran is seeking service connection for bronchitis.  He attributes this condition to his exposure to environmental hazards, including burning oil wells, during the Persian Gulf War.

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

After reviewing the Veteran's claims file, the Board concludes that a VA examination is required to determine whether the Veteran's current bronchitis is related to his military service.  The Veteran's service treatment records revealed treatment for intermittent chest pain in June 1987, and noncardiac chest pain in November 1989.  Shortly after his discharge from the service, in June 1993, the Veteran reported complaints of wheezing.  An August 1993 VA x-ray examination of the chest revealed a small calcified granuloma in the chest, which was also noted in a December 2001 VA X-ray examination.  Finally, the Veteran contends that he has had breathing problems ever since his discharge from the service.  Thus, the low threshold requirement for a VA examination has been met by competent evidence in this case.  McLendon, 20 Vet. App. at 83.  Additionally, given the passage of time, the RO must also attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his bronchitis, since May 2006.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded a VA examination to obtain a medical opinion as to whether any current breathing disorder, including bronchitis, was incurred in or aggravated during his military service.  The claims file must be made available to and reviewed by the VA physician in conjunction with the requested opinion.  The physician should specifically consider the inservice complaints of chest pain in June 1987 and November 1989; and the x-ray findings of a calcified granuloma in August 1993 and December 2001.  A complete rationale for all opinions given must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for all scheduled VA examinations, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated, the claim remaining on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


